petition was procedurally barred absent a demonstration of good cause
                       and prejudice. See NRS 34.726(1); NRS 34.810(1)(b); NRS 34.810(3).
                                   Petty argued that the holdings in Martinez v. Ryan, 566 U.S.
                            132 S. Ct. 1309 (2012), and Ha Van Nguyen v. Curry, 736 F.3d 1287,
                       1289 (9th Cir. 2013), constitute good cause to excuse the procedural bars.
                       Petty's reliance on these cases is misplaced because the appointment of
                       counsel in his prior post-conviction proceedings was not statutorily or
                       constitutionally required.   See Crump v. Warden, 113 Nev. 293, 303, 934
                       P.2d 247, 253 (1997); MeKague v. Warden, 112 Nev. 159, 164, 912 P.2d
                       255, 258 (1996). Further, Martinez does not apply to Nevada's post-
                       conviction procedures. Brown v. McDaniel, 130 Nev. Adv. Op. 60, 331 P.3d
                       867, 870 (2014). Finally, Petty failed to demonstrate that the failure to
                       consider his claims amounts to a fundamental miscarriage of justice.    See
                       Pellegrini v. State,   117 Nev. 860, 887, 34 P.3d 519, 537 (2001).
                       Accordingly, we conclude that the district court did not err in denying the
                       petition as procedurally barred, and we
                                   ORDER the judgment of the district court AFFIRMED.



                                                             71   --/CLA- t-P-4-4
                                                                                1Z1   , C.J.
                                                          Hardesty




                                                          Paii-aguirre


                       CHERRY, J., dissenting:
                                   I would extend the equitable rule recognized in Martinez to
                       this case because appellant was convicted of murder and is facing a severe
                       sentence.   See Brown v. McDaniel, 130 Nev. Adv. Op. 60, 331 P.3d 867,
SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A    97t40/4
                   875 (2014) (Cherry, J., dissenting). Accordingly, I would reverse and
                   remand for the district court to determine whether appellant can
                   demonstrate a substantial underlying ineffective-assistance-of-trial-
                   counsel claim that was omitted due to the ineffective assistance of post-
                   conviction counsel. I therefore dissent.




                   cc:   Hon. Michelle Leavitt, District Judge
                         Anthony Edward Petty
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                         3
(0) 1947A )4S4.)